EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Garvey on December 10, 2021.
The application has been amended as follows: 

Claim 5 (Currently Amended) The clothes care apparatus according to claim 1, wherein 
the housing body includes a separation prevention portion disposed at an edge of the housing body to prevent the housing body from being unintentionally separated from the recessed portion.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business 



JOH
December 10, 2021

/James O Hansen/Primary Examiner, Art Unit 3637